DETAILED ACTION
This communication is responsive to the application, filed June 10, 2020.  Claims 2-21 are pending in this application.  The applicant has canceled claim 1.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on June 10, 2020, which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 10, 12, 13, 15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ackaret et al. (US 2015/0143054 A1) in view of Lu (US 2012/0137168 A1).

As per claim 2:  A computer-implemented method of monitoring and retiring memory pages in random access memory (RAM), the computer implemented method comprising: 
monitoring, by a computer system, correctable error statistics for each of a plurality of memory pages, wherein the correctable error statistics comprise one or more page retirement criteria; detecting, by the computer system, a high-risk page from the plurality of memory pages, wherein detecting the high-risk page comprises determining whether the page retirement criteria of the high-risk page has exceeded a retirement criteria threshold; 

placing, by the computer system, page information associated with the high-risk page on a retired page list; 
storing, by the computer system, data corresponding to data stored in the high-risk page in a spare page; and 
identifying, by the computer system, in a mapping of the plurality of memory pages, the high-risk page such that one or more references to the high-risk page in the mapping are rerouted to the spare page, wherein the computer system comprises a processor and the RAM.  
Ackaret discloses [Figs. 2 and 3; 0025-0035] identifying high risk pages and retiring the identified high risk pages, but fails to explicitly disclose rerouting the high risk page to a spare page in a memory.  Lu discloses a similar method, which further teaches [0048, 0059] determining the number of times that the correctable error occurs in one of the pages is greater than the threshold, the interrupt processing module reroutes the page to a spare page to backup data of the damaged page.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ackaret with that of Lu.  One would have been motivated to identify high risk pages and reroute them to a spare page because the high risk page could have damaged memory modules [Lu; 0048].

As per claim 3:  The computer-implemented method of Claim 2, wherein the one or more page retirement criteria comprise a single page retirement criterion.  
Ackaret discloses [Figs. 2 and 3; 0025-0035] identifying high risk pages and retiring the identified high risk pages.

The computer-implemented method of Claim 2, wherein the retirement criteria threshold comprises a predetermined, static threshold.  
Lu discloses [0044] the threshold is a predetermined value.

As per claim 10:  The computer-implemented method of Claim 2, wherein the monitoring the correctible error statistics and the detecting a high-risk page are completed by a Central Faults Tolerance Manager (CFTM) of the computer system.  
Ackaret discloses [Figs. 1 and 2] the page management module (manager) monitors the statistics of the pages and detects the high-risk pages for retirement.

As per claim 12:  The computer-implemented method of Claim 2, further comprising reserving, by the computer system, a reserved space of RAM.  
Lu discloses [Fig. 6] the reserved spare pages are stored in the RAM.

As per claim 13:  The computer-implemented method of Claim 12, wherein the reserved space comprises: a spare pages space comprising the spare pages; and the retired page list.  
Lu discloses [Fig. 6] the spare page memory and the retired page are stored in the RAM.

As per claim 15:  The computer-implemented method of Claim 12, wherein after the one or more references to the high-risk page in the mapping are rerouted to the spare page, the high-risk page is moved to the reserved space of RAM.  
Lu discloses [Fig. 6] the reserved spare pages are stored in the RAM.

As per claim 17:  The computer-implemented method of Claim 2, wherein the high-risk page is available for data allocation by the computer system prior to placing the page information on the retired page list.  


As per claim 18:  The computer-implemented method of Claim 2, wherein each of the plurality of pages comprises a 4 KB block of memory.  
Ackaret discloses [Figs. 1 and 2] a plurality of pages in a memory.

As per claim 19:  The computer-implemented method of Claim 2, wherein the computer system comprises a RAM-based computer system without a hard disk drive or solid state drive.  
Lu discloses [0032] the system comprises a processor coupled with a RAM.

As per claim 20:  The computer-implemented method of Claim 2, wherein the spare page is moved to an available space of RAM after the computer system stores the identical data in the spare page.
Lu discloses [Fig. 1] the memory modules and the spare pages are part of the RAM.  Therefore, the spare page is moved into available space of the RAM.

As per claim 21:  Although claim 21 is directed towards a system claim, it is rejected under the same rationale as the method claim 2 above.

Claims 5-9, 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ackaret in view of Lu and further in view of Wu (US 2019/0347028).

As per claim 5:  The computer-implemented method of Claim 2, wherein the retirement criteria threshold comprises a dynamically calculated threshold.  
Ackaret and Lu disclose retirement threshold, but fail to explicitly disclose dynamically calculated threshold.  Wu discloses a similar method, which further teaches [0042] assessing if the threshold is too strict.  Therefore, the PAM system may adjust the threshold and the corresponding expected value.  Under 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ackaret and Lu with that of Wu.  One would have been motivated to dynamically calculate a threshold because it allows to correctly identify high risk pages [Wu; 0042].

As per claim 6:  The computer-implemented method of Claim 5, wherein the dynamically calculated threshold is determined by calculating an outlier value based on a statistical distribution of the one or more page retirement criteria.  
Wu discloses [0042] calculating the expected value that an extreme value, such as an outlier, would appear.  Based on this, the PAM system may check the error bit count of each page and adjust the threshold accordingly.

As per claim 7:  The computer-implemented method of Claim 6, wherein the statistical distribution comprises a normal distribution.  
Wu discloses [0042] the local risky pages counts may be expected to correspond to normal distribution.

As per claim 8:  The computer-implemented method of Claim 6, wherein the outlier value is calculated using a formula comprising a mean and a standard deviation of the one or more page retirement criteria of the plurality of memory pages.  
Wu discloses [0042] the outlier value is calculated standard deviation of the pages.

As per claim 9:  The computer-implemented method of Claim 8, wherein the outlier value comprises M + Va, wherein M comprises the mean, wherein V comprises a variable number, and wherein a comprises the standard deviation.  
Wu discloses [0042] the outlier value is calculated standard deviation of the pages.

As per claim 11:  The computer-implemented method of Claim 2, wherein the one or more page retirement criteria comprises a plurality of page retirement criterion.  
Wu discloses [0039] the predetermine rule [retirement criteria] comprises ECC error table, calculating an error bit count average and an error bit count standard deviation [retirement criterion].

As per claim 14:  The computer-implemented method of Claim 12, wherein the RAM comprises: a watched page list, wherein the page information associated with the high risk page is placed on the watched page list prior to placing the page information on the retired page list.  
Wu discloses [0023] the memory controller may load the global risky page table into the buffer memory and then to other memory elements of the system.

As per claim 16:  The computer-implemented method of Claim 12, wherein the computer system does not allocate data to pages in the reserved space of RAM.  
Wu discloses [0023] the memory controller may load the global risky page to other memory elements of the system.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20120110236 A1 – Ali discloses a method to prioritize large memory page allocation in virtualized system.  After the first phase, the current count value is used to prioritize among potential large memory pages to determine which pages to map large.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGAR P PATEL/Primary Examiner, Art Unit 2114